337 F.2d 859
Grace KING, Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE OF the UNITED STATES of America, Appellee.
No. 191.
Docket 28973.
United States Court of Appeals Second Circuit.
Argued October 30, 1964.
Decided November 16, 1964.

Appeal from judgment of United States District Court for the Eastern District of New York, Leo F. Rayfiel, Judge, entered upon an order granting a motion for summary judgment, dismissing complaint seeking review under 42 U.S.C. § 405(g) of a final decision of the Secretary of Health, Education and Welfare.
Austin E. Titus, Jr., Brooklyn, N. Y., for appellant.
Barry M. Bloom, Asst. U. S. Atty. (Joseph P. Hoey, U. S. Atty., Eastern District of New York, on the brief), for appellee.
Before LUMBARD, Chief Judge, and HAYS and MARSHALL, Circuit Judges.
PER CURIAM:


1
We affirm the judgment of the District Court for the Eastern District of New York for the reasons stated in the opinion of Judge Rayfiel reported at 224 F. Supp. 846 (1964).